Case 8:19-cv-02206-SDM-AEP Document 31-1 Filed 03/06/20 Page 1 of 28 PageID 239




                            Exhibit “A”
  Proposed Second Amended Complaint for Injunctive Relief and
                         Damages




                                      10
Case 8:19-cv-02206-SDM-AEP Document 31-1 Filed 03/06/20 Page 2 of 28 PageID 240




                              UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

  LOUIS JORGL III

          Plaintiff,
  v.                                                CASE NO.: 8:19-CV-2206-T-23AEP

  YOUNG MEN’S CHRISTIAN
  ASSOCIATION OF THE SUNCOAST, INC.,
  D/B/A CLEARWATER YMCA,

          Defendant.
  ______________________________________________/


        SECOND AMENDED COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES

        Plaintiff, LOUIS JORGL III, sues Defendant, YOUNG MEN’S CHRISTIAN ASSOCIATION

 OF THE SUNCOAST, INC., asserting the following allegations.

 I.     PARTIES, JURISDICTION, AND VENUE

        1.      This is an action for declaratory and injunctive relief, and for money damages

 which exceed $15,000 exclusive of attorneys’ fees, interest, and costs.

        2.      Plaintiff LOUIS JORGL III (“Jorgl”) is and at all material times was a resident of

 Pinellas County, Florida.

        3.      Defendant YOUNG MEN’S CHRISTIAN ASSOCIATION OF THE SUNCOAST, INC.

 (“YMCA”), is and at all material times was, a not-for-profit Florida corporation conducting

 business in Pinellas County, Florida.

        4.      The incidents and conditions which are the subject of this litigation occurred

 or exist at a YMCA location at 1005 S Highland Ave., Clearwater, FL 33756 (“Clearwater

 YMCA”), from 2016 through the present.


                                                    1

                                              Exhibit A
Case 8:19-cv-02206-SDM-AEP Document 31-1 Filed 03/06/20 Page 3 of 28 PageID 241




        5.      This Court has jurisdiction over this action and the parties.

        6.      Venue is proper in this Court.

        7.      All conditions precedent to filing this action have occurred or have been

 satisfied or waived.

 II.    GENERAL ALLEGATIONS

        A.      The Americans With Disabilities Act

        8.      The Americans With Disabilities Act (“ADA”), 42 U.S.C. §§ 12101 et seq., was

 enacted in 1990 to eliminate “unfair and unnecessary discrimination and prejudice which

 denies people with disabilities opportunities to compete on an equal basis and to pursue

 those opportunities for which our free society is justifiably famous. 42 U.S.C. § 12101 (A)(8).

        9.      42 U.S.C. § 12182(a) provides as follows:

        No individual shall be discriminated against on the basis of disability in the full
        and equal enjoyment of the goods, services, facilities, privileges, advantages, or
        accommodations of any place of public accommodation by any person who owns,
        leases (or leases to), or operates a place of public accommodation.

        10.     42 U.S.C. § 12102(1) defines “disability” in pertinent part as follows:

        The term “disability” means, with respect to an individual—

        (A)    a physical or mental impairment that substantially limits one or more
        major life activities of such individual;

        11.     For purposes of the definition of “disability,” 42 U.S.C. § 12102(2) defines

 “major life activities” thus:

        (A)     In general

        For purposes of paragraph (1), major life activities include, but are not limited
        to, caring for oneself, performing manual tasks, seeing, hearing, eating, sleeping,
        walking, standing, lifting, bending, speaking, breathing, learning, reading,
        concentrating, thinking, communicating, and working.


                                                 2
Case 8:19-cv-02206-SDM-AEP Document 31-1 Filed 03/06/20 Page 4 of 28 PageID 242




        (B)    Major bodily functions

        For purposes of paragraph (1), a major life activity also includes the operation
        of a major bodily function, including but not limited to, functions of the immune
        system, normal cell growth, digestive, bowel, bladder, neurological, brain,
        respiratory, circulatory, endocrine, and reproductive functions.

        12.    42 U.S.C. § 12181(7), regarding “public accommodations,” provides in

 pertinent part:

        The following private entities are considered public accommodations for
        purposes of this subchapter, if the operations of such entities affect commerce—
        ...

        (C)     a motion picture house, theater, concert hall, stadium, or other place of
        exhibition or entertainment;
        (D)     an auditorium, convention center, lecture hall, or other place of public
        gathering; . . .
        (I)     a park, zoo, amusement park, or other place of recreation; . . .
        (L)     a gymnasium, health spa, bowling alley, golf course, or other place of
        exercise or recreation.

        13.    Title III of the ADA includes a “General Prohibition” against discrimination. 42

 U.S.C. § 12182(b)(1)(A) provides in pertinent part:

        (i)    Denial of participation

        It shall be discriminatory to subject an individual or class of individuals on the
        basis of a disability or disabilities of such individual or class, directly, or through
        contractual, licensing, or other arrangements, to a denial of the opportunity of
        the individual or class to participate in or benefit from the goods, services,
        facilities, privileges, advantages, or accommodations of an entity.

        (ii)   Participation in unequal benefit

        It shall be discriminatory to afford an individual or class of individuals, on the
        basis of a disability or disabilities of such individual or class, directly, or through
        contractual, licensing, or other arrangements with the opportunity to
        participate in or benefit from a good, service, facility, privilege, advantage, or
        accommodation that is not equal to that afforded to other individuals.




                                                  3
Case 8:19-cv-02206-SDM-AEP Document 31-1 Filed 03/06/20 Page 5 of 28 PageID 243




        (iii)   Separate benefit

        It shall be discriminatory to provide an individual or class of individuals, on the
        basis of a disability or disabilities of such individual or class, directly, or through
        contractual, licensing, or other arrangements with a good, service, facility,
        privilege, advantage, or accommodation that is different or separate from that
        provided to other individuals, unless such action is necessary to provide the
        individual or class of individuals with a good, service, facility, privilege,
        advantage, or accommodation, or other opportunity that is as effective as that
        provided to others.

        (iv)    Individual or class of individuals

        For purposes of clauses (i) through (iii) of this subparagraph, the term
        “individual or class of individuals” refers to the clients or customers of the
        covered public accommodation that enters into the contractual, licensing or
        other arrangement.

        14.     Title III of the ADA further includes “Specific Prohibitions” against

 discrimination.    42 U.S.C. § 12182(b)(2)(A) provides in pertinent part:

        . . . discrimination includes—

        ...

        (ii)     a failure to make reasonable modifications in policies, practices, or
        procedures, when such modifications are necessary to afford such goods,
        services, facilities, privileges, advantages, or accommodations to individuals
        with disabilities, unless the entity can demonstrate that making such
        modifications would fundamentally alter the nature of such goods, services,
        facilities, privileges, advantages, or accommodations;

        (iii) a failure to take such steps as may be necessary to ensure that no
        individual with a disability is excluded, denied services, segregated or otherwise
        treated differently than other individuals because of the absence of auxiliary aids
        and services . . .

        15.     42 U.S.C. § 12183(a) addresses a public accommodation’s obligation to correct

 its facilities to comply with Title III, and provides in pertinent part as follows:




                                                  4
Case 8:19-cv-02206-SDM-AEP Document 31-1 Filed 03/06/20 Page 6 of 28 PageID 244




           . . . discrimination for purposes of section 12182(a) of this title includes—

           (1)    a failure to design and construct facilities for first occupancy later than
           30 months after July 26, 1990, that are readily accessible to and usable by
           individuals with disabilities, except where an entity can demonstrate that it is
           structurally impracticable . . .; and

           (2)     with respect to a facility or part thereof that is altered by, on behalf of, or
           for the use of an establishment in a manner that affects or could affect the
           usability of the facility or part thereof, a failure to make alterations in such a
           manner that, to the maximum extent feasible, the altered portions of the facility
           are readily accessible to and usable by individuals with disabilities, including
           individuals who use wheelchairs. Where the entity is undertaking an alteration
           that affects or could affect usability of or access to an area of the facility
           containing a primary function, the entity shall also make the alterations in such
           a manner that, to the maximum extent feasible, the path of travel to the altered
           area and the bathrooms, telephones, and drinking fountains serving the altered
           area, are readily accessible to and usable by individuals with disabilities.

           16.    The Americans with Disabilities Act is implemented and enforced through

 regulations enacted by the Department of Justice. 42 U.S.C. § 12134.            For Title III of the ADA

 which relates to public accommodations, such regulations are codified at 28 C.F.R. §§ 36.101

 et seq.

           17.    The Department of Justice publishes its ADA Architectural Guidelines

 (“ADAAG”) at 28 C.F.R. Part 36, App. A. By virtue of the Department of Justice’s ADA

 Standards for Accessible Design, 28 C.F.R. Pt. 36, App. D and decisional authorities, pertinent

 portions of ADAAG carry the force and effect of law.

           18.    Since the ADA was enacted, Defendant obtained, and performed the work

 associated with, no less than two (2) building permits for work which required retrofitting

 and compliance with the ADA at the Clearwater YMCA property.                 Plaintiff is informed and

 believes that the work included:




                                                     5
Case 8:19-cv-02206-SDM-AEP Document 31-1 Filed 03/06/20 Page 7 of 28 PageID 245




     Year of Permit                          Nature of Work

             2016         Interior renovations including walls and allegedly
                          accessible routes.

             2005         Interior remodel, including allegedly making the
                          front entrance and rear exits ADA compliant, adding
                          an ADA compliant lift, and ensuring 32” wide access.

        B.      Clearwater YMCA as a Public Accommodation

        19.     YMCA operates Clearwater YMCA as a gymnasium and fitness center, and as a

 swimming pool facility, a recreation center, and a community center. YMCA offers many

 services and programs at Clearwater YMCA, including aerobics, yoga, personal training

 clinics, youth basketball and soccer leagues, swimming lessons and programs, massage

 programs, senior fitness programs, youth summer camps, disabled youth camps, daycare, a

 chapel, lifeguard training, CPR classes, computer skills classes for adults, organized races,

 and more.

        20.     YMCA makes its Clearwater YMCA facilities, programs, and services available

 to persons who become members and pay dues to YMCA.

        21.     Clearwater YMCA is a “public accommodation” as defined by Section 12181(7)

 of the ADA.

        C.      The Florida Civil Rights Act

        22.     Florida enacted the Florida Civil Rights Act of 1992 (“FCRA”), Florida Statutes

 Sections 760.01 et seq. and 509.092, to secure freedom from discrimination, including

 discrimination because of handicap, and thereby protect their interest in personal dignity

 and promote the interests, rights, and privileges of individuals within the state.




                                               6
Case 8:19-cv-02206-SDM-AEP Document 31-1 Filed 03/06/20 Page 8 of 28 PageID 246




       23.      As a matter of law, a disability discrimination claim under the FCRA must be

 construed in conformity with and analyzed under the ADA.

       24.      Fla. Stat. § 760.08 provides as follows:

       All persons are entitled to the full and equal enjoyment of the goods, services,
       facilities, privileges, advantages, and accommodations of any place of public
       accommodation without discrimination or segregation on the ground of race,
       color, national origin, sex, pregnancy, handicap, familial status, or religion.

       25.      Jorgl’s vision impairment substantially limits one or more of his major life

 activities including, but not limited to, seeing, walking, and working; thus, Jorgl has a

 disability as defined under Section 12102(1) and under the FCRA.

       26.      Jorgl is an individual who is entitled to the protections of the FCRA.

       27.      Fla. Stat. § 760.02(11) provides as follows:

       “Public accommodations” means places of public accommodation, lodgings,
       facilities principally engaged in selling food for consumption on the premises,
       gasoline stations, places of exhibition or entertainment, and other covered
       establishments. Each of the following establishments which serves the public is a
       place of public accommodation within the meaning of this section:
           ...
       (c)      Any motion picture theater, theater, concert hall, sports arena, stadium,
       or other place of exhibition or entertainment.

       (d)     Any establishment which is physically located within the premises of any
       establishment otherwise covered by this subsection, or within the premises of
       which is physically located any such covered establishment, and which holds
       itself out as serving patrons of such covered establishment.

       28.      The Clearwater YMCA is a public accommodation under the FCRA, because:

       •     Section 760.02(11) is a non-exclusive list of public accommodations, and

             Clearwater YMCA is an “other covered establishment;” and

       •     Clearwater YMCA is and holds itself out as a place of exhibition or entertainment;

             and


                                                7
Case 8:19-cv-02206-SDM-AEP Document 31-1 Filed 03/06/20 Page 9 of 28 PageID 247




         •     Clearwater YMCA operates a sports arena on its premises, and the Clearwater

               YMCA fitness center and swimming pool are located on the same premises; and

         •     As a matter of law, in the event of uncertainty or ambiguity, “public

               accommodation” under FCRA is construed in accordance with “public

               accommodation” under ADA.

         D.       Plaintiff Lou Jorgl as a Person with a Disability and a Handicap

         29.      Jorgl was born with a progressive condition which affected his vision.        The

 progressive nature of the condition has left him legally blind.        Jorgl’s visual acuity is less

 than one percent (1%) of that of a non-disabled person with average vision; at times, even

 less.   In addition, to the extent Jorgl can see at all, it is only in the straight-ahead direction,

 Jorgl has no peripheral vision.

         30.      Jorgl necessarily relies upon a white cane and, to a much greater extent than

 other fully-sighted non-disabled persons, his other senses for mobility and other activities.

         31.      Jorgl’s vision impairment substantially limits one or more of his major life

 activities including, but not limited to, seeing and working; thus, Jorgl is a person with a

 disability under Section 12102(1).

         32.      Jorgl, being a person with a disability, is entitled to protection from

 discrimination on the basis of his disability in the full and equal enjoyment of the goods,

 services, facilities, privileges, advantages, and accommodations of Clearwater YMCA, a place

 of public accommodation.

         33.      Jorgl is a person with a “handicap” as that term is used in Chapter 760, Florida

 Statutes.



                                                  8
Case 8:19-cv-02206-SDM-AEP Document 31-1 Filed 03/06/20 Page 10 of 28 PageID 248




         E.       Lou Jorgl as a Plaintiff with Standing

         34.      For at least ten (10) years, Jorgl has been a member of YMCA and has

  patronized the Clearwater YMCA, regularly attempting to take advantage of Clearwater

  YMCA’s fitness center and swimming pool facilities and services.

         35.      Jorgl has regularly encountered discrimination in the form of architectural

  barriers to the Clearwater YMCA facilities, and in the form of discriminatory practices,

  policies and procedures in the Clearwater YMCA’s provision of services and programs.

         36.      Jorgl has regularly brought Clearwater YMCA’s discriminatory architectural

  barriers and Clearwater YMCA’s discriminatory practices, policies, and procedures to

  YMCA’s attention, and has requested modification of each so that Clearwater YMCA will

  reasonably accommodate him, and to achieve compliance with the ADA. YMCA has

  consistently ignored Jorgl’s protestations and requests for modifications.

         37.      Even though Clearwater YMCA has continued to discriminate against Jorgl, he

  has continuously renewed his membership, and has continued to patronize Clearwater

  YMCA, because:

         •     Recreation and physical fitness are important to Jorgl; and

         •     Jorgl is unable to operate a motor vehicle or bicycle in public, and transportation

               for hire is expensive; consequently, Jorgl’s principal means of transportation is

               walking; located only 1.1 miles from Jorgl’s residence, Clearwater YMCA is the

               only geographically available fitness center for him; all others are several times

               this distance from Jorgl’s home.




                                                  9
Case 8:19-cv-02206-SDM-AEP Document 31-1 Filed 03/06/20 Page 11 of 28 PageID 249




         38.    For the same reasons, Jorgl intends to maintain his membership and to

  continue to patronize Clearwater YMCA, even though he believes that in the absence of a

  judgment in the instant case YMCA will take no steps to eliminate its architectural barriers

  to accessibility, or to modify its discriminatory practices, policies, and procedures.

         39.    To attempt to be treated fairly, equally, and lawfully by YMCA at its Clearwater

  YMCA place of exhibition or entertainment, public gathering, recreation and exercise, and to

  remedy any past discrimination, and to pursue any other relief which may be available to

  Plaintiff, Jorgl has retained the services of undersigned counsel. Plaintiff has agreed to pay

  counsel a reasonable attorneys’ fee and has agreed to reimburse counsel’s reasonable costs

  incurred.

                                            COUNT I
                       Violation of the Americans with Disabilities Act

         40.    Plaintiff re-alleges and incorporates by reference the allegations contained in

  Paragraphs 1 through 39 above.

         41.    In his visits to Clearwater YMCA, Jorgl has been and will continue to be

  presented with numerous barriers to mobility in violation of the Americans with Disabilities

  Act.   Examples include:

         a. Exercise Equipment, Fitness Center

                1.      Arranging exercise equipment without regard to accessible route

                requirements, making it impracticable for Jorgl to safely maneuver around the

                area, and failing to make certain that at least one of each type of exercise

                equipment or machine has a clear floor space of at least 30 by 48 inches, or 36

                by 48 inches where the piece equipment is enclosed on three sides; such

                                                10
Case 8:19-cv-02206-SDM-AEP Document 31-1 Filed 03/06/20 Page 12 of 28 PageID 250




             inaccessible arrangements have manifested at the facility in actual risks to and

             discrimination against Jorgl, in that he has on many occasions been unable to

             access particular types of equipment; this lack of clear space and accessibility

             has routinely existed in connection with the elliptical and Stairmaster

             machines;

             2.     Arranging equipment and equipment components to protrude into

             walkways, halls, corridors, passageways and aisles that are required to be

             accessible or that are required to be maintained as clear space around other

             equipment, thereby forcing Jorgl to endanger himself and other patrons when

             trying to access the equipment; such risk has manifested in discrimination

             against Jorgl at the facility, as he has collided with equipment that was placed

             in the fitness center pathways, and he has been struck by other patrons who

             were using equipment in locations that protruded into the fitness-center

             pathways;

             3.     Permitting trainers and staff members to instruct and/or allow

             Clearwater YMCA members and guests to use the fitness center pathways as

             an area to exercise, stretch, train, do aerobics, creating unpredictable

             obstructions that create a risk of falling on or over patrons; each such risk has

             manifested in discrimination against Jorgl at the facility, as he has fallen on or

             over patrons, and has accidentally struck them with his cane;

             4.     Permitting trainers and staff members to instruct and/or allow

             Clearwater YMCA members and guests to use the fitness center pathways as

             an area to temporarily store their bags, gear and equipment, creating
                                             11
Case 8:19-cv-02206-SDM-AEP Document 31-1 Filed 03/06/20 Page 13 of 28 PageID 251




             unpredictable obstructions that create a risk of falling on or over patrons, or a

             risk of tangling Jorgl’s white cane into gym bag straps and gear; each such risk

             has manifested in discrimination against Jorgl at the facility, as he has fallen

             on or over patrons’ equipment and gear, and has tangled his cane in their bag

             straps, once even breaking his cane, leaving him with no way to walk home;

             5.      Permitting trainers and staff members to refuse to provide Jorgl with

             assistance so that he can having full and equal enjoyment of the goods,

             services, facilities, privileges, advantages, and accommodations such as use of

             treadmills and other equipment, such as equipment bearing touch-screen

             controls, despite asking for trainers and staff members for assistance;

             6.      Allowing trainers and staff to deprive Jorgl of access to the water

             fountains by instructing members to use the area in front of the water

             fountains as a workout area;

             7.      Failing to provide Jorgl with notice of damaged equipment, leading

             Jorgl to unknowingly use the damaged equipment and become injured.

        b. Common Areas

             1.      Placing obstructions in common area hallways and walkways that are

             required to be accessible; such risk has manifested in discrimination against

             Jorgl at the facility, as he has frequently collided with obstructions in the

             hallways and walkways;

             2.      Permitting trainers and staff members to block walks, halls, corridors,

             passageways, and aisles with seated children and their personal belongings,

             thereby causing Jorgl to accidentally strike children with his cane, and to trip
                                             12
Case 8:19-cv-02206-SDM-AEP Document 31-1 Filed 03/06/20 Page 14 of 28 PageID 252




             or fall over them; such risk has manifested in discrimination against Jorgl at the

             facility, as he has collided with children who were instructed to sit in the

             hallways, has tripped over them, and has accidentally struck them with his

             cane;

             3.       Permitting trainers, staff members, and guests to obstruct the facility’s

             ADA complaint station with marketing materials and other items, thereby

             depriving Jorgl of access to such areas;

             4.       Installing water fountains at ADA non-compliant heights making them

             difficult for Jorgl to use;

             5.       Installing doors to offices, fitness rooms and activity rooms which open

             into hallways that are required to be accessible, and which do not have

             windows to allow fully-sighted, non-disabled patrons or staff to look for

             persons like Jorgl prior to opening the door into their path of travel; this

             condition has manifested in discrimination against Jorgl because he has, on

             multiple occasions been struck by doors which open into his path of travel;

             6.       Conducting maintenance and construction efforts in common areas

             without providing notice or warning devices, causing Jorgl to walk into areas

             with dangerous activities and equipment; such risk has manifested in Jorgl

             unknowingly walking into a ladder and amidst coaxial cable inside the facility,

             and unknowingly walking under a crane boom outside the facility.

        c. Locker Rooms

             1.       Failing to advise disabled persons that ostensibly accessible lockers

             exist in the facility; such failure manifested in discrimination against Jorgl in
                                              13
Case 8:19-cv-02206-SDM-AEP Document 31-1 Filed 03/06/20 Page 15 of 28 PageID 253




             that he was unaware of the existence of the ostensibly accessible lockers for

             the first seven years of his YMCA membership;

             2.     Failing to make certain that the locker room which Clearwater YMCA

             makes available to Jorgl has at least one fully accessible locker, a fully

             accessible route to such locker, an accessible route to all elements of the locker

             room that are otherwise required to be accessible, and an accessible bench

             that is not readily removable; such failures have manifested at the facility for

             Jorgl, in that he has occasionally been unable to access a locker;

             3.     Permitting trainers, staff members, and guests to block the lockers with

             benches or other seating; such failures have manifested at the facility for Jorgl,

             in that he has occasionally been unable to access a locker due to its obstruction

             by readily removable benches;

             4.     Periodically using the locker room for other programs and functions,

             such as lifeguard meetings and training sessions, thereby depriving Jorgl of the

             opportunity to use any accessible locker; this alternate usage has manifested

             as discrimination against Jorgl, in that he has occasionally been unable to use

             the locker room;

             5.     Allowing trainers, staff, and guests to leave locker doors open and

             protruding into areas required to be accessible, thereby creating an inability

             to access the lockers and creating a risk that protruding sharp metal edges

             could cause injury to Jorgl; such risk has manifested in discrimination against

             Jorgl at the facility, as he has collided with the open doors.



                                             14
Case 8:19-cv-02206-SDM-AEP Document 31-1 Filed 03/06/20 Page 16 of 28 PageID 254




         d. Swimming Pool

                  1.      Failing to make certain Jorgl has an opportunity to reasonably use a

                  swimming lane at reasonable times;

                  2.      Expressly prohibiting Jorgl from using a swimming lane for most of

                  each week, even though the lanes are available to non-disabled users at their

                  convenience;

                  3.      Allowing YMCA lifeguards to permit non-disabled members to access a

                  swimming lane during Jorgl’s use of the same lane, thereby creating risk of

                  injury to Jorgl and denying him full and equal enjoyment of the swimming

                  pool; such risk has manifested in discrimination against Jorgl, as he collided

                  with other swimmers many times, resulting in injury on several occasions

                  when both patrons were swimming at their full speed;

               e. Other Services and Programs

                  1.      Allowing YMCA staff members to verbally abuse Jorgl and subjecting

                  him to verbal public discrimination for his disability and on account of his

                  inability to use the facility to its fullest extent without injury.

         42.      As a direct and proximate result of the YMCA’s discriminatory acts, Jorgl has

  suffered:

         a. Personal injury from bumping into objects protruding in or blocking accessible areas,

               walks, halls, corridors, passageways, and aisles;

         b. Personal injury from using damaged equipment that the YMCA failed to give

               notice of the equipment’s condition;

         c. Personal injury from Jorgl’s cane becoming entangled in bags and other items

                                                    15
Case 8:19-cv-02206-SDM-AEP Document 31-1 Filed 03/06/20 Page 17 of 28 PageID 255




               blocking passageways;

         d. Property damage when Jorgl’s cane was broken when entangled with items

               blocking passageways;

         e. Personal injury from bumping into lockers with open doors;

         f. Personal injury while swimming when nondisabled guests were allowed to swim

               into the disabled lap lane;

         g. Fear, apprehension, and mental anguish when using the facilities, due to concerns

               for his safety and the safety of others;

         h. Embarrassment and mental anguish arising from verbal abuse based on his

               disability;

         i.    Frustration at being unable to access basic facilities such as the water fountains

               and locker rooms; and

         j. Hostility from other guests whom Jorgl had to ask to move after YMCA trainers

               and staff instructed them to occupy areas that deprived Jorgl of access to the

               facilities.

         43.       Jorgl visited the YMCA within the twelve (12) months preceding the filing of

  this action and frequently encountered the barriers alleged above. He has been denied full

  and equal access to this public accommodation as a result of these barriers.

         44.       Jorgl intends to visit the YMCA in the future and knows that on each occasion

  he will face the same accessibility violations and discrimination he has faced in the past.

         45.       If the accessibility violations were cured, Jorgl would visit the YMCA even

  more frequently.



                                                   16
Case 8:19-cv-02206-SDM-AEP Document 31-1 Filed 03/06/20 Page 18 of 28 PageID 256




         46.    YMCA must be enjoined from further violation of Title III of the ADA.

  Specifically, the Court should enter an order requiring that the YMCA immediately

  commence renovation of its practices, procedures, policies and facilities to achieve

  compliance with ADA, and to train its staff members regarding common disability

  accommodation requirements and customs, and to otherwise cease discriminating against

  Jorgl on account of his disability and mobility limitations.

         47.    The YMCA’s history of performing renovations and repairs to its facilities

  without implementing accommodations and/or removing barriers demonstrates that, in the

  absence of an injunction, the Clearwater YMCA’s conduct will continue unabated.

         48.    The Court should further order a third-party or mutually agreed monitoring

  program for such renovations, at YMCA’s expense, to assure compliance with the ADA and

  the Court’s Order, or should retain jurisdiction to assure such compliance.

         49.    As a result of Defendant’s discrimination against Jorgl in violation of Title III

  of the Americans with Disabilities Act, Jorgl has suffered, and continues to suffer:

         a. Undue and unnecessary physical effort and struggle as Jorgl seeks to enjoy the

            benefits of the Clearwater YMCA establishment;

         b. Embarrassment, humiliation, and emotional trauma associated with the struggle

            to be treated fairly, equally, and lawfully at the YMCA; and

         c. Anxiety and apprehension about his future visits to the YMCA as he knows it will

            discriminate against him if tries to use their facilities.

         WHEREFORE, Plaintiff Louis Jorgl III prays that this Court enter judgment in his favor

  and against Defendant Young Men’s Christian Association of the Suncoast, Inc., awarding in



                                                  17
Case 8:19-cv-02206-SDM-AEP Document 31-1 Filed 03/06/20 Page 19 of 28 PageID 257




  Plaintiff’s favor injunctive relief as outlined above, attorneys’ fees pursuant to 42 U.S.C. §

  12205, costs, interest, and such other relief as may be just and equitable.



                                             COUNT II
                             Violation of the Florida Civil Rights Act

         50.      Plaintiff re-alleges and incorporates by reference the allegations contained in

  Paragraphs 1 through 39, 41, and 42 above.

         51.      YMCA’s present conditions, configurations, barriers, practices, procedures and

  policies constitute discrimination against Jorgl as a result of his handicap.

         52.      YMCA’s discriminatory conditions, configurations, barriers, practices,

  procedures and policies constitute violations of the Florida Civil Rights Act.

         53.      As a result of YMCA’s discrimination against Jorgl in violation of the FCRA, Jorgl

  has suffered, and continues to suffer:

         •     Undue and unnecessary physical effort and struggle as Jorgl seeks to enjoy the

               benefits of the Clearwater YMCA facilities, services, and programs;

         •     Personal injury and property damage arising from collisions with other patrons

               in the fitness center, swimming pool, and common areas;

         •     Embarrassment, humiliation, and emotional trauma associated with the struggle

               to be treated fairly, equally, and lawfully at the Clearwater YMCA; and

         •     Anxiety and apprehension about future visits to the Clearwater YMCA, as he

               knows YMCA will again discriminate against him during such visits.

         54.      To remedy past instances of discrimination against Jorgl, judgment for such

  damages should be entered in Jorgl’s favor.

                                                  18
Case 8:19-cv-02206-SDM-AEP Document 31-1 Filed 03/06/20 Page 20 of 28 PageID 258




         55.       While a judgment for damages is appropriate to remedy past instances of

  discrimination, Jorgl has no adequate remedy at law for protection against future instances

  of discrimination.

         56.       YMCA’s history of performing renovations and repairs to its facilities without

  implementing accommodations and/or removing barriers demonstrates that in the absence

  of an injunction, the YMCA’s conduct will continue unabated.

         57.       To protect Jorgl from future instances of discrimination, YMCA must be

  enjoined from further violation of the FCRA. Specifically, the Court should enter an Order

  requiring that YMCA immediately commence renovation of its practices, procedures, policies

  and facilities to:

         •     Remove architectural barriers and obstructions to accessibility;

         •     Prevent placement of such obstructions in the future;

         •     Achieve and maintain compliance with ADAAG;

         •     Train staff members regarding common disability accommodation requirements

               and customs; and

         •     Otherwise cease discriminating against Jorgl on account of his disability and

               mobility limitations.

         58.       The Court should further order the appointment of a third party or protocol to

  monitor YMCA’s implementation of the required renovations to the facility and

  modifications to its practices and procedures, to assure compliance with ADA, FCRA and the

  Court’s Order.




                                                 19
Case 8:19-cv-02206-SDM-AEP Document 31-1 Filed 03/06/20 Page 21 of 28 PageID 259




         WHEREFORE, Plaintiff, Louis Jorgl III prays that this Court enter judgment in his favor

  and against Defendant Young Men’s Christian Association of the Suncoast, Inc., for injunctive

  relief as outlined above, along with compensatory damages, attorneys’ fees pursuant to §

  760.11(5), Florida Statutes, costs, interest, and such other relief as may be just and equitable.

                                            COUNT III
                       Negligent Training, Supervision, and Retention

         59.     Plaintiff re-alleges and incorporates by reference the allegations contained in

  Paragraphs 1 through 39 and 42 above.

         60.     YMCA owes a duty to use reasonable care to inspect to ensure that its premises

  is in a reasonably safe condition for its guests including Jorgl.

         61.     YMCA owes a duty to use reasonable care in maintaining its premises in a

  reasonably safe condition for its guests including Jorgl.

         62.     YMCA owes a duty to use reasonable care to warn its guests, including Jorgl, of

  concealed perils which are or should be known to it.

         63.     YMCA gives its employees, trainers and staff authority to assist its members in

  accessing and using the Clearwater YMCA facilities, services, and programs.

         64.     YMCA permitted its employees, trainers and staff to assist its members in

  accessing and using the Clearwater YMCA facilities, services, and programs.

         65.     YMCA employees, trainers and staff assisted its members in accessing and

  using the Clearwater YMCA facilities, services, and programs.

         66.     Jorgl has a right to assume that the portions of the Clearwater YMCA facilities

  to which he has access are safe for his use.




                                                 20
Case 8:19-cv-02206-SDM-AEP Document 31-1 Filed 03/06/20 Page 22 of 28 PageID 260




         67.     In accordance with YMCA’s expectations and instructions to its members, Jorgl

  has met and relied upon YMCA trainers and staff regarding his access to and use of the

  Clearwater YMCA facilities, services, and programs.

         68.     At all material times, Jorgl and the YMCA trainers and staff were properly

  located on the premises of the Clearwater YMCA facility.

         69.     YMCA does not meaningfully train its Clearwater YMCA employees in

  inspecting the Clearwater YMCA premises to ensure it is in a reasonably safe condition for

  its guests, including Jorgl.

         70.     YMCA does not meaningfully train its Clearwater YMCA employees in

  maintaining the Clearwater YMCA facility in a reasonably safe condition for its guests,

  including Jorgl.

         71.         YMCA does not meaningfully train its Clearwater YMCA employees in

  warning its guests, including Jorgl, of concealed perils of which it knows or should know.

         72.     As a direct and proximate result of the YMCA’s lack of training Clearwater

  YMCA employees regarding the inspection of, maintenance of its premises to ensure its

  reasonably safe condition and regarding warning of concealed perils, Clearwater YMCA

  employees, trainers and staff have breached their duty to use reasonable care in assisting its

  members, including Jorgl, in using the Clearwater YMCA facilities, services, and programs.

  Examples include:

         a. Exercise Equipment, Fitness Center

                 1.      Arranging equipment and equipment components to protrude into

                 walkways, halls, corridors, passageways and aisles that are required to be

                 accessible or that are required to be maintained as clear space around other
                                               21
Case 8:19-cv-02206-SDM-AEP Document 31-1 Filed 03/06/20 Page 23 of 28 PageID 261




             equipment, thereby forcing Jorgl to endanger himself and other patrons when

             trying to access the equipment; such risk has caused Jorgl’s collision with

             equipment that was placed in the fitness center pathways, and he has been

             struck by other patrons who were using equipment in locations that protruded

             into the fitness-center pathways;

             2.     Instructing and/or allowing Clearwater YMCA members and guests to

             use the fitness center pathways as an area to exercise, stretch, train, do

             aerobics, creating unpredictable obstructions that create a risk of falling on or

             over patrons; each such risk has caused Jorgl to fall over patrons.    Jorgl has

             accidentally struck some of them with his cane;

             3.     Instructing and/or allowing Clearwater YMCA members and guests to

             use the fitness center pathways as an area to temporarily store their bags, gear

             and equipment, creating unpredictable obstructions that create a risk of falling

             on or over patrons, or a risk of tangling Jorgl’s white cane into gym bag straps

             and gear.     Each such risk has caused Jorgl to fall on or over patrons’

             equipment and gear, tangling his cane in their bag straps, once even breaking

             his cane, leaving him with no way to walk home;

             4.     Failing to provide Jorgl with notice of damaged equipment, leading

             Jorgl to unknowingly use the damaged equipment and become injured.

        b.   Common Areas

             1.     Placing obstructions in common area hallways and walkways that are

             required to be accessible.      Such risk has caused Jorgl to collide with

             obstructions in the hallways and walkways;
                                            22
Case 8:19-cv-02206-SDM-AEP Document 31-1 Filed 03/06/20 Page 24 of 28 PageID 262




             2.      Blocking walks, halls, corridors, passageways, and aisles with seated

             children and their personal belongings, thereby causing Jorgl to accidentally

             strike children with his cane, and to trip or fall over them;

             3.      Installing doors to offices, fitness rooms and activity rooms which open

             into hallways that are required to be accessible, and which do not have

             windows to allow fully-sighted, non-disabled patrons or staff to look for

             persons like Jorgl prior to opening the door into their path of travel.    This

             condition has caused Jorgl, on multiple occasions, to be struck by doors which

             open into his path of travel;

             4.      Conducting maintenance and construction efforts in common areas

             without providing notice or warning devices, causing Jorgl to walk into areas

             with dangerous activities and equipment.         Such risk has caused Jorgl to

             unknowingly walk into hazards, including a ladder, and amidst coaxial cable

             inside the facility, and unknowingly walk under a crane boom outside the

             facility.

        c.   Locker Rooms and Swimming Pool

             1.      Leaving locker doors open and protruding into areas required to be

             accessible, thereby creating an inability to access the lockers and creating a

             risk that protruding sharp metal edges could cause injury to Jorgl.   Such risk

             has caused Jorgl to collide with the open locker doors.

             2.      Permiting non-disabled members to access a swimming lane causing

             Jorgl to collide with other swimmers many times, resulting in injury on several

             occasions when both patrons were swimming at their full speed; and
                                             23
Case 8:19-cv-02206-SDM-AEP Document 31-1 Filed 03/06/20 Page 25 of 28 PageID 263




         d.     Other Services and Programs

                1.     Allowing YMCA staff members to verbally abuse Jorgl and subjecting

                him to verbal public discrimination for his disability and on account of his

                inability to use the facility to its fullest extent without injury.

         73.    As a direct result of Clearwater YMCA’s failure to train its employees to use

  reasonable care in the proper inspection of its premises to ensure that it is in a reasonably

  safe condition for its guests, including Jorgl, Clearwater YMCA employees, trainers and staff

  have willfully, maliciously and without cause or provocation failed to correct unsafe

  conditions and moved equipment to create unsafe conditions causing it to touch Jorgl in a

  harmful and offensive manner.

         74.    As a direct result of Clearwater YMCA’s failure to train its employees to use

  reasonable care in maintaining its premises in a reasonably safe condition for its guests

  including Jorgl, Clearwater YMCA employees, trainers and staff have willfully, maliciously

  and without cause or provocation failed to correct unsafe conditions or created unsafe

  conditions for guests, including Jorgl, and once created an unsafe condition by degrading him

  and inciting another YMCA member’s verbal and physical discrimination against him,

  causing one or more injuries as described herein.

         75.    By reason of the YMCA employees’, trainers’ and staffs’ malicious and willful

  conduct, Jorgl became greatly frightened and terrified for his safety as well as having to

  undergo undue physical effort and struggle, embarrassment, humiliation, anxiety,

  apprehension and fear of continued discriminatory acts.

         76.    YMCA owed Jorgl a duty as a member of YMCA and a patron of Clearwater

  YMCA’s facility, services, and programs, to refrain from negligently training, supervising, and
                                                 24
Case 8:19-cv-02206-SDM-AEP Document 31-1 Filed 03/06/20 Page 26 of 28 PageID 264




  retaining employees in a fashion that caused or permitted them to fail to inspect for unsafe

  conditions, created unsafe conditions and failed to warn of unsafe conditions at its premises.

         77.    YMCA breached its duty of care to Jorgl by negligently supervising and

  retaining employees YMCA knew failed to inspect for unsafe conditions, created unsafe

  conditions and failed to warn of unsafe conditions at its premises.

         78.    YMCA became aware or should have become aware of its employees’ failure to

  inspect for unsafe conditions, creation of unsafe conditions, and failure to warn of unsafe

  conditions at its premises during the course and scope of their employment, of a nature and

  to an extent that indicated the employees’ unfitness to work at a place of public

  accommodation.

         79.    Jorgl repeatedly advised YMCA management of its employees’ failure to

  inspect for unsafe conditions, creation of unsafe conditions, and failure to warn of unsafe

  conditions at its premises which were regular practices of YMCA’s employees.

         80.    YMCA failed to take action on its employees’ failure to inspect for unsafe

  conditions, creation of unsafe conditions, and failure to warn of unsafe conditions at its

  premises, such as investigating complaints or retraining, reassigning or discharging

  employees who discriminated against Jorgl.

         81.    YMCA knowingly tolerated its employees’ violation of YMCA’s own posted

  rules, such as the posted rule against bringing personal belongings into, or creating

  obstructions within, the fitness center.

         82.    As a direct and proximate result of Defendant’s discrimination against Jorgl in

  negligently training, supervising, and retaining its employees with knowledge of their failure

  to inspect for unsafe conditions, creation of unsafe conditions, and failure to warn of unsafe
                                               25
Case 8:19-cv-02206-SDM-AEP Document 31-1 Filed 03/06/20 Page 27 of 28 PageID 265




  conditions at its premises, Jorgl has suffered and continues to suffer damages as described

  herein.

            83.    To remedy past instances of failure to inspect for unsafe conditions, creation

  of unsafe conditions, and failure to warn of unsafe conditions at its premises which have

  injured Jorgl, judgment for such damages should be entered in Jorgl’s favor.

            84.    While a judgment for damages is appropriate to remedy past instances of

  discrimination, Jorgl has no adequate remedy at law for protection against future instances

  of discrimination.

            85.    To protect Jorgl from future unsafe conditions, the Court should order YMCA

  to adopt policies, practices, and procedures that include: training employees regarding

  inspecting unsafe conditions, avoiding the creation of unsafe conditions, and warning of

  unsafe conditions; supervise employees in their implementation of such training; and

  disciplind employees who discriminate against YMCA’s disabled patrons.

            WHEREFORE, Plaintiff Louis Jorgl III asks this Court to enter judgment in his favor

  and against Defendant Young Men’s Christian Association of the Suncoast, Inc., for injunctive

  relief as outlined above, and for money damages resulting from Defendant’s tortious

  conduct, along with costs, interest, and such other relief as may be just and equitable.

                                       DEMAND FOR JURY TRIAL

            Plaintiff Louis Jorgl III demands trial by jury of all claims and issues that are so triable.

                                                  DOGALI LAW GROUP, P.A.


                                                  /s/ Andy Dogali
                                                  Andy Dogali, Esq.
                                                  Florida Bar No. 0615862
                                                  Barbara U. Uberoi, Esq.
                                                     26
Case 8:19-cv-02206-SDM-AEP Document 31-1 Filed 03/06/20 Page 28 of 28 PageID 266




                                           Florida Bar No. 0145408
                                           401 East Jackson St., Suite 1825
                                           Tampa, FL 33602
                                           (813) 289-0700
                                           adogali@dogalilaw.com, buberoi@dogalilaw.com
                                           Secondary Email: lfair@dogalilaw.com,
                                           reception@dogalilaw.com

                                           Attorneys for Plaintiff



                                 CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that a copy of the foregoing has been furnished by

  CM/ECF this 6th day of March 2020 to all parties who have requested notice via electronic

  filing.

                                           DOGALI LAW GROUP, P.A.

                                           /s/ Andy Dogali
                                           Andy Dogali, Esq.




                                             27
